Case 3:19-cv-01018-DMS-DEB Document 98 Filed 04/16/21 PageID.1159 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11    GLOBAL VENTU HOLDING B.V.,                Case No. 19-cv-1018 DMS (LL)
12               Plaintiffs,                    ORDER RE: ORAL ARGUMENT
13         v.
14    ZEETOGROUP, LLC,
      SAMPLES.COM, LLC, AND TIBRIO,
15    LLC,
16               Defendants.
17    AND ALL RELATED CROSS-
      CLAIMS.
18
19
20         The motion for summary judgment or partial summary judgment filed by

21   Global Ventu and Alex Andebeek is currently scheduled for hearing on April 23,

22   2021. The Court finds this matter suitable for decision without oral argument

23   ///

24   ///

25   ///
26   ///

27   ///

28   ///

                                             –1–                      19-cv-1018 DMS (LL)
Case 3:19-cv-01018-DMS-DEB Document 98 Filed 04/16/21 PageID.1160 Page 2 of 2




 1   pursuant to Civil Local Rule 7.1(d)(1). Accordingly, the April 23, 2021 hearing is
 2   vacated.
 3         IT IS SO ORDERED.
 4   Dated: April 16, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            –2–                      19-cv-1018 DMS (LL)
